Title: To John Adams from Benjamin Stoddert, 15 May 1799
From: Stoddert, Benjamin
To: Adams, John




Sir,
Navy Department 15 May 1799

I do myself the honor, to enclose a Letter from John C: Jones Esquire on behalf of the Committee at Boston, recommending William Parsons for Surgeon’s Mate to the Boston—Nehemiah Macombe for Sailing Master—Moses Allen for Purser—and Joseph Beale—Henry S Butler Jaazaniah Tucker Clark—Abel Lincoln junior Joseph Cordis & Benjamin Conant for Midshipmen—; and also a Letter to John C. Jones Esquire, covering Comms & warrants for these Gentlemen, which will require your signature, should you think fit, that the appointments should be made.
I have the honor to be, with the greatest / respect, sir, yr most obed. servant

Ben Stoddert